Citation Nr: 0917689	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for liver failure, 
status post liver transplant, on a direct basis, to include 
as due to herbicide exposure.  

2.  Entitlement to service connection for kidney failure, on 
a direct basis, to include as due to herbicide exposure.  

3.  Entitlement to service connection for kidney failure, as 
secondary to liver failure, status post liver transplant.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
December 1985.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2004 rating decision in which the RO denied 
the Veteran's claims for service connection for liver failure 
(status post liver transplant) and for kidney failure.  In 
November 2004, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2005, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2005.  

The Board points out that, in the rating action on appeal, 
and subsequently, the RO considered the claim for service 
connection for kidney failure on a direct basis, to include 
as due to herbicide exposure.  However, in his April 2009 
Informal Hearing Presentation (IHP), the Veteran's 
representative raised, for the first time, the matter of 
service connection for kidney failure as secondary to liver 
failure, status post liver transplant.  See 38 C.F.R. § 3.310 
(2008).  Because, as explained below, one aspect of the claim 
involving kidney failure is ripe for appellate review, and 
the other is not, for the sake of clarity and efficiency, the 
Board has characterized this aspect of the appeal as 
encompassing the last two matters set forth on the title 
page.

The Board's decision denying the claim for service connection 
for kidney failure, on a direct basis, to include as due to 
herbicide exposure, is set forth below.  The claim for 
service connection for liver failure, status post liver 
transplant, and the matter of secondary service connection 
for kidney failure are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  While the Veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to 
herbicides (to include Agent Orange) during service, kidney 
failure is not among the disabilities recognized by VA as 
etiologically related to herbicide exposure.  

3.  Kidney failure was not shown in service or for many years 
thereafter, and there is no persuasive medical evidence or 
opinion of a medical relationship, or nexus, between kidney 
failure and service, to include any herbicide exposure 
therein.


CONCLUSION OF LAW

The criteria for service connection for kidney failure, on a 
direct basis, to include as due to herbicide exposure, are 
not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2004 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim for service connection 
for kidney failure.  This letter also informed the Veteran of 
what information and evidence must be submitted by the 
appellant and what information and evidence would be obtained 
by VA.  The August 2004 letter also requested that the 
Veteran submit any pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The October 2004 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  Hence, the August 2004 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  

The Board notes that the Veteran has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates (in the event that the claim for 
service connection under consideration is granted).  However, 
the absence of such notice is not shown to prejudice the 
Veteran.  Because the Board herein denies the claim for 
service connection, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and post-service private treatment records.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran, and 
by his representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record in connection with this claim is 
warranted.  As will be discussed below, the claim for service 
connection for liver failure is being remanded, in part, to 
obtain records from the Social Security Administration (SSA).  
In his August 2004 claim for service connection, the Veteran 
specifically stated that he had claimed or was receiving 
disability benefits from SSA.  An October 2004 SSA inquiry 
confirms that the Veteran had a disability onset date in 
April 2001.  Records of private treatment reflect that the 
Veteran is disabled due to liver disease.  The SSA decision 
is not of record, however, the Veteran was not awarded SSA 
benefits for kidney failure, but rather, as the records of 
private treatment reflect, liver disease.  There has been no 
argument that the SSA records are pertinent to the claim 
being adjudicated in this decision as to require that 
additional adjudication resources be expended to obtain these 
records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board has also considered the fact that, in a statement 
submitted with his November 2004 NOD, the Veteran indicated 
that he would be forwarding additional information from his 
private physician, Dr. Holmstrom, which she felt would 
support the fact that exposure to Agent Orange was most 
likely the cause of kidney failure.  However, no such 
evidence has been submitted (despite the fact that the 
February 2005 SOC specifically asked the Veteran to submit 
such additional evidence as soon as possible, and the Veteran 
did submit a record of treatment from Dr. Holmstrom in March 
2005, in conjunction with a claim for service connection for 
diabetes mellitus).  While the Veteran stated that he would 
be forwarding evidence from his private physician, which 
would support the fact that Agent Orange was the most likely 
cause of kidney failure, he has not identified any records of 
private treatment, in existence, which include an opinion 
that Agent Orange is the most likely cause of kidney failure.  
Moreover, records of treatment from Dr. Holmstrom, dated from 
January 2003 to March 2005 have been associated with the 
claims file.  Accordingly, the Board finds that VA has 
fulfilled its duty to assist as regards obtaining records of 
treatment from this physician.  See 38 U.S.C.A. § 5103A(b), 
(c); 38 C.F.R. § 3.159(c)(1).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran has consistently asserted that his kidney failure 
is due to exposure to Agent Orange in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2008); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii) (2008). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  

Initially, the Board notes, as indicated below, that private 
treatment records reflect findings of chronic renal failure.  
Specifically, the assessment during private treatment in 
March 2005 was chronic renal failure.  Thus, there is current 
evidence of the claimed disability.  The question remaining, 
however, is whether there exists a medical nexus between this 
disability any incident of service, to include alleged 
herbicide exposure.  

The Veteran's Form DD214 reflects that he received numerous 
awards, including the Vietnam Service Medal with one Silver 
Service Star, Vietnam Campaign Medal, Vietnam Cross of 
Gallantry with Palm, and the Purple Heart.  Service treatment 
records reflect that the Veteran was stationed with the 2/40 
Field Artillery, 199th Infantry Brigade, in the Republic of 
Vietnam, and that, in March 1968, he was wounded in action, 
incurring a "shar. wound" to the right hand, while on a 
sweep.  Thus, the evidence reflects that the Veteran served 
in the Republic of Vietnam during the Vietnam era, and, he 
is, therefore, presumed to have been exposed to herbicides, 
to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  However, kidney failure is not among the 
disabilities recognized by VA as associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e) (2008).  Hence, 
presumptive service connection for kidney failure, based on 
the Veteran's presumed herbicide exposure, is not warranted.  

Notwithstanding the above, service connection for disability 
claimed as due to herbicide exposure may be established by 
showing that a disorder resulting in disability or death was 
in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 
F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. 
§ 1113(b) and 1116 and 38 C.F.R. § 3.303.  However, after a 
full review of the record, including the medical evidence and 
statements made by and on the Veteran's behalf, the Board 
finds that the record simply does not establish that there 
exists a medical relationship between the Veteran's kidney 
failure and service, to include any presumed herbicide 
exposure. 

In this case, there is no evidence of any complaints, 
findings, or diagnosis pertinent to any kidney problems in 
service or for over 15 years after separation from service.  
The first documented medical evidence pertinent to the 
Veteran's kidneys is in November 2001, when the physician 
noted that the Veteran was having some problems with renal 
insufficiency, which might be related to calcineurin 
inhibitor use, or, might be intrinsic renal disease.  A 
January 2003 record of private treatment includes an 
assessment of chronic renal failure, status post hepatic 
transplant.  The Board points out that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).   

Moreover, there is no competent evidence or opinion even 
suggesting a medical nexus between kidney failure and the 
Veteran's service, to include presumed in-service herbicide 
exposure.  In this regard, while post-service records of 
treatment include diagnoses of renal failure, they are 
negative for any opinions regarding a nexus between kidney 
failure and service, to include in-service herbicide 
exposure.  The Board acknowledges that, in a statement 
submitted with his November 2004 NOD, the Veteran stated that 
additional information was being provided by Dr. Holmstrom, 
which would support the fact that exposure to Agent Orange 
was most likely the cause of his kidney failure; however, as 
noted above, no such opinion from this physician has been 
submitted.  Moreover, the Veteran's own unsupported assertion 
of what a doctor allegedly told him does not, in and of 
itself, constitute medical evidence of the required nexus.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In short, there is no medical evidence or opinion that 
supports the Veteran's claim that his kidney failure is 
related to service, to include presumed in-service herbicide 
exposure. 

The Board has also considered the appellant's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the matter of etiology, or medical 
relationship between current disability and service-a matter 
within the province of trained professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on 
such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for kidney failure, on a direct basis, or, 
as due to herbicide exposure, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for kidney failure, on a direct basis, to 
include as due to herbicide exposure, is denied.  




REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining matters is warranted.  

As indicated above, the matter of service connection for 
kidney failure as secondary to liver failure, status post 
liver transplant, was initially raised by the Veteran's 
representative in the April 2009 IHP, and the record reflects 
that the RO has not specifically addressed the matter of the 
Veteran's entitlement to service connection for kidney 
failure on a secondary basis.  As such, the Veteran also has 
not been furnished the provisions of current 38 C.F.R. 
§ 3.310 (as revised in October 2006), the legal authority 
governing the claim.  To avoid any prejudice to the Veteran, 
a remand for RO consideration of the claim for service 
connection under this alternate theory of entitlement, in the 
first instance, is warranted.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

As for the claim for service connection for liver failure, 
status post liver transplant, on a direct basis, to include 
as due to herbicide exposure, the Board notes that VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates the existence of a current disability 
or persistent or recurrent symptoms of a disability that may 
be associated with an event, injury, or disease in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.

Records of private treatment reflect that the impression 
following treatment in April 2001 was cirrhosis of unclear 
etiology, and the plan was to evaluate the Veteran for liver 
transplantation.  He underwent liver transplant in July 2001.  
Records of treatment from April 2004 reflect treatment for 
liver transplant rejection.  The Veteran's chart from Dr. 
Holmstrom, received in August 2004, lists liver transplant as 
an active problem, and cirrhosis as an inactive problem.  
Regarding cirrhosis, Dr. Holmstrom noted that this was non-
alcohol related and non-hepatitis associated.  She added 
"Agent Orange?"  The aforementioned evidence suggests that 
the Veteran currently has signs and symptoms of disability 
related to liver failure, status post liver transplant, and 
the note in Dr. Holmstrom's chart suggests that such signs 
and symptoms may be associated with service, in particular, 
in service herbicide exposure.  Accordingly, a VA examination 
to obtain a medical nexus opinion is warranted.  See 
McLendon, 20 Vet. App. at 83.  

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the original claim for service connection 
for liver failure, status post liver transplant.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also obtain and associate with the claims file 
all outstanding Federal records.  In this regard, the Board 
notes that, an October 2004 SSA inquiry reflects that the 
Veteran is in receipt of SSA disability benefits.  A June 
2003 record of private treatment notes that the Veteran is 
disabled due to liver disease.  However, no records regarding 
claims for disability benefits with SSA have been associated 
with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of any SSA decision regarding a claim for 
disability benefits pertinent to the claims remaining on 
appeal, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should, through VCAA-compliant notice, advise the 
Veteran of the evidence necessary to support the claims 
remaining on appeal, to include the claim for service 
connection for kidney failure as secondary to liver failure, 
status post liver transplant, and give him another 
opportunity to present information and/or evidence pertinent 
to the claims, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should ensure that its notice to the 
Veteran meets the requirements of Dingess/Hartman v. 
Nicholson, (cited to above), as regards the five elements of 
a claim for service connection-particularly, disability 
rating and effective date-as appropriate.

After providing the appropriate notice, the RO should also 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to either of the claims 
remaining on appeal, as well as copies of 
all medical records underlying those 
determinations.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran a 
VCAA-compliant letter requesting that he 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims remaining on appeal that is 
not currently of record.  The RO should 
explain how to establish entitlement to 
service connection for kidney failure as 
secondary to liver failure, status post 
liver transplant, as well as the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above) and the RO should 
clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify 
whether the Veteran has a current 
disability regarding the liver.  Then, 
with respect to any such diagnosed 
disability, the examiner should provide 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability had its onset in or is 
medically related to service, to include 
in-service herbicide exposure.  

The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority (to include, 
as regards the claim involving kidney 
failure, the provisions of current 
38 C.F.R. § 3.310(a) (as revised in 
October 2006)).

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional legal authority not previously 
considered-to particularly include the 
provisions of current 38 C.F.R. 
§ 3.310(a) (as revised in October 2006), 
along with. clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


